Title: To George Washington from Medad Rogers, 27 October 1797
From: Rogers, Medad
To: Washington, George



Newfairfield, State of Connecticut March 27 A.d. 1797.Delayed till October 27 1797.

My Brother Washington, I heartily rejoice with thee, that a door is fully opened for retiring from a station, which nothing caused thee to hold, but the free voice of fellow citizens and the desire of doing them all the good which the abilities God had bestowed on thee would permit. Envy never once rose in my breast at thee in they public station, but pity and prayer: knowing thy pillow was often set with sharpest thorn, and thy bed as comfortless as the keen pointed thistle. Thine eye hath gone sleepless through the long dark night. Thy breast hath heaved with sorrow at the festive board. Thy soul hath felt the envenomed point of the detractor’s two edged tongue, and that too for deeds the best calculated for the safety and happiness of the detractor himself, had he shewn that he was a worthy man. Thy task hath been great; thy work trying. The welfare of millions alive; and of multiplied millions yet to live, hath hung upon thy heart and wrung the tear of pity from thy manly eye. In the face of all thy exertions, thou hast seen anarchy and slavery on the point of entering this young and rising Empire: the anguish bitter, the prospect awful. Yet in the goodness of our great Father, he hath held thee up; made thee firm: carried thee through the scenery; and now bids thee retire; and stand ready for the great world of eternity. My Brother, my heart is glad for thee: I bid thee welcom to thy house, and all those

delights and earthly agreeables which encircle thy domestic retreat. To sweeten all thy sweets may the presence of God go with thee. May he pour the balm of love into thy heart. Make thee live: and give thee leave to die. Give thy heart a cast like his own: sweetly bow thy will into his: charm thy soul with his own boundless benevolence: pour in upon thee every grace to meeten thee to retire from this disappointing world; and enter upon the inheritance of the Saints in light; “Where storms of malice never blow, temp[t]ations never come.” Heaven lies forward, the sweetest rest, the most incomprehensable good, the joy of pious souls: where are unfolded the beauties of the universe, and the immediate manifestation of God forever enjoyed. The harmony sweet; the air love; the breath praise; the whole family agreed; one spirit moves the whole. A compleat state of retirement! O my Brother, shall we after a few days meet there! Shall we soon retire from this noisy, busy, wicked world? And shall we go home to our heavenly Father’s house? Shall we mingle songs with the great family of God? and know sorrow, pain and disappointment no more? Angels, Sister spirits will early unite with him who sets on the throne of worlds, to bid us welcom to that peaceful retirement, of which thy present retirement from public life is a speaking emblem. But it is me, a poor, empty unworthy worm, who often feel not worthy to speak to the poorest creature on the footstool of the great God, who now bids thee welcom to thy domestic retreat. Brother you will forgive a brother writing, when it is pure friendship to a man, who has been and still is a friend of mankind, that hath thus led my pen. My heart was full, and benevolence bid me write. I have no particular end to answer in writing only to congratulate a brother in his retirement, who has had a great share of toils, trials, and has been instrumental in the hand of God to do eminent good to mankind, unless it might be that I may receive a few lines from thee, and open a door for correspondance, that I might be the happy gainer. That we may both stand well prepared to obey the sommons of the Parent of the universe to retire from this world, is the ardent and constant prayer of your sincere friend and affectionate Brother;

Medad Rogers.


P.S. Please to favour me with an answer, for which I engage love and gratitude: and if agreeable, (God willing), to write to thee

again. Why should we be strangers, who hope to meet in our Father’s house after a few days of trial are ended, and spend our eternity in the most intimate exertions of unbyassed friendship? Let us warm each others hearts with the fire of love, that our immortality may be the happier, our crown the brighter, and we be fitted to sound forth nobler songs of praise to the great God forever.
I reside in Newfairfield 5 miles from Danbury, where the post office is. In sleep have I often held the most cordial and comforting conversation with thee, but never awake: I ardently long for that awake, which I have enjoyed in hours of sleep; personal friendship. Forgive, Brother forgive, the length and inaccuracy and all the impropriety of this letter.
 
